Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In re CMS LCD COMPLAINT:
Hyperbaric Oxygen

Docket No. C-15-1248
Decision No. CR3932
Date: June 3, 2015
DECISION DISMISSING LCD COMPLAINT

An Aggrieved Party’s doctor filed a letter challenging an unidentified Local Coverage
Determination (LCD) for Hyperbaric Oxygen Therapy. After providing an opportunity
for the Aggrieved Party to amend it, I must dismiss the Aggrieved Party’s amended
complaint as unacceptable because the challenge still does not meet the regulatory
requirements.

Background

The Centers for Medicare & Medicaid Services (CMS) administers the Medicare
program and contracts with carriers and intermediaries (Medicare contractors) to act on
its behalf in determining and making payments to providers and suppliers of Medicare
items and services. Social Security Act (Act) §§ 1816, 1842. Medicare contractors issue
LCDs, written determinations addressing whether, on a contractor-wide basis, a particular
item or service is covered through Medicare. Act § 1869(f)(2)(B); see also 42 C.F.R.

§ 400.202.

A Medicare beneficiary who could be denied coverage for an item or service based on an
LCD may challenge that LCD before an administrative law judge (ALJ) as an aggrieved
party. The aggrieved party initiates the review by filing a written complaint that meets the
criteria specified in the governing regulations. 42 C.F.R. §§ 426.400; 426.410(b)(2). After
the LCD complaint is docketed, the ALJ evaluates whether the complaint is “acceptable.”
42 C.F.R. § 426.410(b). An ALJ does not have authority to review the merits of an
“unacceptable complaint.” See 42 C.F.R. §§ 426.405(d)(7); 426.410(c)(2). If the
complaint is determined to be unacceptable, the ALJ must provide the aggrieved party an
opportunity to amend the compliant. 42 C.F.R. § 426.410(c)(1). If the ALJ also
determines that the amended complaint is unacceptable, the ALJ must issue a decision
dismissing the LCD complaint. 42 C.F.R. § 426.410(c)(2). Ifa complaint is determined
unacceptable after one amendment, the beneficiary is precluded from filing again for six
months after being informed that the complaint is unacceptable. 42 C.F.R. § 426.410(c)(3).

On January 16, 2015, the Aggrieved Party’s doctor filed the LCD challenge on behalf of
one of his patients who was a Medicare beneficiary. The Medicare beneficiary, in his
opinion, would benefit from Hyperbaric Oxygen Therapy (HBO) for her Complex
Regional Pain Syndrome (CRPS) and Reflex Sympathetic Dystrophy (RSD). The case
was assigned to me on March 16, 2015.

I evaluated the complaint as required by 42 C.F.R. § 426.410(b), (c) and (d) and found
that it was unacceptable. I advised the Aggrieved Party, through an order dated March
23, 2015, why the complaint was unacceptable, and I granted her an opportunity to
amend it. I also advised the Aggrieved Party that if she did not submit an amended,
acceptable complaint, I was required to issue a decision dismissing the complaint as
unacceptable. See 42 C.F.R. § 426.410(c). On April 22, 2015, the Aggrieved Party filed
her amended complaint.

Discussion

I find the Aggrieved Party’s amended complaint is unacceptable, and I must
dismiss it because it does not meet all of the regulatory requirements for an
acceptable challenge to the LCD.

In her amended complaint, the Aggrieved Party discussed her personal need for HBO
and, in support of her challenge, also provided the following documents: a list of the
medical treatments she received; a January 16, 2015 letter from Dr. Paul Thombs and a
April 22, 2015 letter from Dr. Marti Friednash indicating that based on one study, HBO
therapy may be helpful to patients with CRPS, and a screen shot from the Medicare
contractor’s (Novitas Solutions, Inc.) provider website.

Upon reviewing the Aggrieved Party’s April 22, 2015 amended complaint, I find that it
still does not comply with all of the regulatory requirements needed for an acceptable
LCD challenge. The Aggrieved Party still has not identified the title and number of the
LCD that she is challenging, nor the specific provision of the LCD that adversely affected
her, as required by 42 C.F.R. § 426.400(c)(4)(ii) and (iii). The Aggrieved Party also did
not explain why the provisions of the LCD are not valid under the reasonableness
standard, as required by 42 C.F.R. § 426.400(c)(5). Additionally, the Aggrieved Party
did not provide copies of clinical or scientific evidence that support her complaint (other
than the article submitted with Dr. Thombs’ letter) along with an explanation as to why
she thinks the evidence shows that the LCD is not reasonable, as required by 42 C.F.R.

§ 426.400(c)(6)(i).

While the Aggrieved Party and her physicians may believe that the Aggrieved Party
might benefit from HBO therapy to help with pain relief and improve her physical
conditions, that is not enough to support an acceptable challenge to an LCD.
Accordingly, I must dismiss the Aggrieved Party’s complaint as unacceptable.

/s/
Joseph Grow
Administrative Law Judge

